--------------------------------------------------------------------------------

Exhibit 10.4


HEALTHWAYS, INC.
2014 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(EXECUTIVE OFFICERS AND OTHER SENIOR OFFICERS)
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered
into on GRANT DATE (the "Grant Date"), by and between HEALTHWAYS, INC., a
Delaware corporation (the "Company"), including its subsidiary corporations, and
PARTICIPANT NAME (the "Colleague").
WHEREAS, the Company desires to afford the Colleague an opportunity to purchase
shares of Common Stock, $.001 par value per share ("Common Stock"), of the
Company, in accordance with the provisions of the Company's 2014 Stock Incentive
Plan (the "Plan").
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.            Grant of Option.  Company hereby grants to the Colleague the
option (this "Option"), exercisable in whole or in part, to purchase NUMBER OF
SHARES shares of the Company's Common Stock, for an exercise price of EXERCISE
PRICE per share.
2.            Option Plan.  This Option is granted as a non-qualified stock
option under the Plan, and is not intended to qualify as an incentive stock
option, as that term is used in Section 422 of the Internal Revenue Code of
1986, as amended (the "Code").  This means that, at the time the Colleague
exercises all or any portion of this Option, the Colleague will have taxable
income equal to any positive difference between the market value of the Common
Stock at the date of the exercise and the option exercise price paid for the
Common Stock under this Option as shown in Section 1 of this Agreement.
The Colleague hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof, which are incorporated herein by
reference and made a part hereof.  The terms of this Agreement are governed by
the terms of the Plan, and in the case of any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall govern. 
Terms not otherwise defined herein shall have the meanings given to them in the
Plan.
3.            Timing of Exercise.  The Colleague may exercise this Option with
respect to the percentage of shares set forth below from and after the dates
specified below:
 
Percentage Vested
 
 
Date of Vesting
25%
50%
75%
100%
 
One Year from Grant Date
Two Years from Grant Date
Three Years from Grant Date
Four Years from Grant Date



This Option will expire ten (10) years from the Grant Date.

--------------------------------------------------------------------------------

4.            Manner of Exercise.  This Option may be exercised by the Colleague
(or other person entitled to exercise this Option under Section 5 of this
Agreement) by providing notice to the stock plan administrator of the
Colleague's or such other person's intent to exercise this Option, and providing
to the stock plan administrator all required information necessary to complete
the exercise transaction. Such notice shall not be effective unless accompanied
by the full purchase price for all shares so purchased within the timeframe
required by the plan administrator.  The purchase price shall be payable in
cash, personal check (subject to collection), bank draft or such other method as
the Committee may determine from time to time.  In the Committee's discretion,
the purchase price may also be paid by the tender of, by either actual delivery
or attestation, Common Stock acceptable to the Committee and valued at its Fair
Market Value on the date of exercise or through a combination of Common Stock
and cash.  The purchase price shall be calculated as the number of shares to be
purchased times the option exercise price per share as shown in Section 1 of
this Agreement.  The Company shall have the right to require the Colleague to
remit to the Company an amount sufficient to satisfy any federal, state and
local withholding tax requirements prior to the delivery of any certificate for
such shares, which may be paid as set forth in Section 5.5 of the Plan.
5.            Nontransferability of Option.  This Option shall not be
transferable by the Colleague otherwise than by will or by the laws of descent
and distribution, and is exercisable during the Colleague's lifetime only by the
Colleague.  The terms of this Option shall be binding on the executors,
administrators, heirs and successors of the Colleague.
6.            Termination of Employment.
(a)            Termination by the Company for Cause.  If the Colleague's
employment with the Company is involuntarily terminated for Cause, then all
shares subject to the Option granted hereunder not previously exercisable and
vested will be forfeited and the Colleague shall have no further rights with
respect to such shares, and any shares subject to the Option granted hereunder
that are exercisable and vested prior to the date of such termination may be
exercised by the Colleague for a period of three months from the date of such
termination of employment or the expiration of the Option's term, whichever
period is the shorter.
(b)            Termination by Reason of Retirement.  If the Colleague's
employment by the Company terminates by reason of Retirement, as defined in the
Plan, the shares subject to the Option granted hereunder not previously
exercisable and vested shall vest but continue to become first exercisable upon
the schedule set forth in Section 3 (or otherwise) as if the Colleague had
continued employment through each such Vesting Date and, upon becoming
exercisable, the Option may be exercised until the expiration of the stated term
of the Option.
(c)            Termination by the Company without Cause or by the Colleague for
Good Reason.  If Colleague's employment with the Company (i) is involuntarily
terminated by the Company for any reason other than termination for Cause, or
(ii) is terminated by the Colleague for Good Reason, then all shares subject to
the Option granted hereunder not previously exercisable and vested prior to the
date of such termination shall immediately vest and may be exercised by the
Colleague for a period of three months from the date of such termination of
employment or the expiration of the Option's term, whichever period is the
shorter.  For purposes of this Section 6(c), the term "Good Reason" shall mean
(x) a material reduction in the Colleague's base salary (unless such reduction
is part of an across the board reduction affecting all Company executives with a
comparable title), or (y) a requirement by the Company to relocate the Colleague
to a location that is greater than 25 miles from the location of the office in
which the Colleague performs his or her duties at the time of such relocation.

--------------------------------------------------------------------------------

(d)            Termination by Reason of Death or Disability.  If the Colleague's
employment by the Company terminates by reason of death or Disability (as
defined in the Plan), the shares subject to the Option granted hereunder not
previously exercisable and vested shall immediately vest and this Option may
thereafter be exercised by the Colleague or, in the case of the Colleague's
death, by the legal representative of the estate or by the legatee of the
Colleague under the will of the Colleague, until the expiration of the stated
term of the Option.
(e)      Other Termination.  If the Colleague's employment by the Company is 
terminated for any reason other than as described in Sections 6(a) through 6(d)
above, the Option shall thereupon terminate, except that the Option may be
exercised by the Colleague, to the extent otherwise then exercisable, for a
period of three months from the date of such termination of employment or the
expiration of the Option's term, whichever period is the shorter.
7.            Restrictions on Purchase and Sale of Shares.  The Company shall be
obligated to sell or issue shares pursuant to the exercise of this Option only
in the event that the shares are at that time effectively registered or
otherwise exempt from registration under the Securities Act of 1933, as amended
(the "1933 Act").  In the event that the shares are not registered under the
1933 Act, the Colleague hereby agrees that, as a further condition to the
exercise of this Option, the Colleague (or his or her successor under Section 5
of this Agreement), if the Company so requests, will execute an agreement in
form satisfactory to the Company in which the Colleague represents that he or
she is purchasing the shares for investment purposes, and not with a view to
resale or distribution.  The Colleague further agrees that if the shares of
Common Stock to be issued upon the exercise of this Option are not subject to an
effective registration statement filed with the Securities and Exchange
Commission pursuant to the requirements of the 1933 Act, such shares shall bear
an appropriate restrictive legend.
8.            Option Award Subject to Recoupment Policy.  The award of this
Option is subject to the Healthways, Inc. Compensation Recoupment Policy (the
"Policy").  The award of this Option, or any amount traceable to the award of
this Option, shall be subject to the recoupment obligations described in the
Policy.
9.            Adjustment.  In the event of any merger, reorganization,
consolidation, recapitalization, extraordinary cash dividend, stock dividend,
stock split or other change in corporate structure affecting the Common Stock,
the number of shares of Common Stock of the Company subject to this Option and
the price per share of such shares shall be equitably and proportionately
adjusted by the Committee in accordance with the Plan.

--------------------------------------------------------------------------------

10.            Change in Control.  If the Colleague's employment with the
Company (or its successor company) (a) is involuntarily terminated within 12
months following a Change in Control for any reason other than termination for
Cause, or (b) is terminated by the Colleague for Good Reason within 12 months
following a Change in Control, this Option shall immediately vest, become fully
exercisable and may thereafter be exercised for 12 months (or the expiration of
the Option's stated term, whichever period is the shorter); provided, that if
the successor of the Company in the Change in Control does not assume or
substitute an equivalent award, then the Company may take such actions as
provided under Section 10 of the Plan. For purposes of this Agreement, the term
"Good Reason" shall mean (a) a material reduction in the Colleague's base salary
or incentive compensation, (b) a requirement by the Company (or its successor
company) to relocate the Colleague to a location that is greater than 25 miles
from the location of the office in which the Colleague performs his or her
duties at the time of such relocation, or (c) a failure by the successor person
or entity, or the Board, either to honor the Colleague's employment agreement
with the Company existing at the time a Change in Control occurs or to present
Colleague with an employment agreement containing provisions substantially
similar to such employment agreement or otherwise satisfactory to Colleague and
which is executed by Colleague.
11.            No Rights Until Exercise.  The Colleague shall have no rights
hereunder as a stockholder with respect to any shares subject to this Option
until the date on which a stock certificate or book-entry shares are issued to
him or her for such shares upon the exercise of this Option in accordance with
this Agreement.
12.            Confidentiality, Non-solicitation and Non-Compete.  It is the
interest of all colleagues to protect and preserve the assets of the Company. In
this regard, in consideration for granting this Option and as conditions of the
Colleague's ability to exercise this Option, the Colleague acknowledges and
agrees that:
(a)            Confidentiality. In the course of the Colleague's employment, the
Colleague will have access to trade secrets and other confidential information
of the Company and its clients.  Accordingly, the Colleague agrees that, without
the prior written consent of the Company, the Colleague will not, other than in
the normal conduct of the Company's business affairs, divulge, furnish, publish
or use for personal benefit or for the direct or indirect benefit of any other
person or business entity, whether or not for monetary gain, any trade secrets
or confidential or proprietary information of the Company or its clients,
including, without limitation, any information relating to any business methods,
marketing and business plans, financial data, systems, customers, suppliers,
policies, procedures, techniques or research developed for the benefit of the
Company or its clients.  Proprietary information includes, but is not limited
to, information developed by the Colleague for the Company while employed by the
Company.  The obligations of the Colleague under this paragraph will continue
after the Colleague has left the employment of the Company.  The Colleague
agrees that upon leaving the employment of the Company, the Colleague will
return to the Company all property and confidential information in the
Colleague's possession and agrees not to copy or otherwise record in any way
such information.
(b)            Non-Solicitation.  While employed by the Company and for a period
of two years thereafter, the Colleague shall not, upon the Colleague's own
behalf or on behalf of any other person or entity, directly or indirectly,
- hire or solicit to leave the employ of the Company any person employed by or
under contract as an independent contractor to the Company; or

--------------------------------------------------------------------------------

- contact, solicit, entice away, or divert any healthcare and/or well-being
support services, coaching or management business from any person or entity who
is a client or with whom the Company was engaged in discussions as a potential
client within one year prior to the date of termination of the Colleague.
(c)            Non-Compete.  While employed by the Company and continuing during
the period while any amounts are being paid to the Colleague and for a period of
18 months thereafter, the Colleague will not own or be employed by or assist
anyone else in the conduct of any business (i) which is in competition with any
business conducted by the Company or (ii) which the Colleague knows the Company
was actively evaluating for possible entry, in either case in the United States
or in any other jurisdiction in which the Company is engaged in business or has
been engaged in business during the Colleague's employment by the Company, or in
such jurisdictions where the Colleague knows the Company is actively pursuing
business opportunities at the time of the Colleague's termination of employment
with the Company; provided that ownership of five percent (5%) or less of the
voting stock or other ownership interests of any business entity that is listed
on a national securities exchange shall not constitute a violation hereof.
In the event the Colleague breaches any provisions of this Section 12, this
Option shall immediately expire and may not be exercised, and the Company shall
be entitled to seek other appropriate remedies it may have available in
connection with such breach.
13.            Amendment.  Subject to the restrictions contained in the Plan,
the Committee may amend the terms of this Agreement, prospectively or
retroactively, but, subject to Section 9 above, no such amendment shall impair
the rights of the Colleague hereunder without the Colleague's consent.
14.            No Right to Continued Employment.  The grant of this Option shall
not be construed as giving the Colleague the right to be retained in the employ
of the Company, and the Company may at any time dismiss the Colleague from
employment, free from any liability or any claim under the Plan.
15.            Notices.  All notices required to be given under this Option
shall be deemed to be received if delivered or mailed as provided for herein, to
the parties at the following addresses, or to such other address as either party
may provide in writing from time to time.
                                                                                                                                                  

To the Company: 
 
Healthways, Inc.
 
 
701 Cool Springs Boulevard
 
 
Franklin, Tennessee 37067
 
 
 
 
 
To the Colleague:
 
PARTICIPANT NAME
(Colleague name and address)
 
Address on File
 
 
at Healthways

                                                                                                     

16.            Severability.  If any provision of this Agreement is, or becomes,
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any person or the award of this Option, or would disqualify the Plan or this
Option under any laws deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or this Agreement, such
provision shall be stricken as to such jurisdiction, person or the award, and
the remainder of the Plan and this Agreement shall remain in full force and
effect.

--------------------------------------------------------------------------------

17.            Governing Law.  The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.
18.            Interpretation; Resolution of Disputes.  It is expressly
understood that the Committee is authorized to administer, construe and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Colleague.  Any dispute
or disagreement which may arise under, or as a result of, or in any way related
to, the interpretation, construction or application of this Agreement shall be
determined by the Committee.  Any determination made hereunder shall be final,
binding and conclusive on the Colleague and the Company for all purposes.
19.            Successors in Interest.  This Agreement shall inure to the
benefit of and be binding upon any successor to the Company.  This Agreement
shall inure to the benefit of the Colleague's legal representative and permitted
assignees.  All obligations imposed upon the Colleague and all rights granted to
the Company under this Agreement shall be binding upon the Colleague's heirs,
executors, administrators, successors and assignees.


[remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused the Stock Option Award Agreement to
be duly executed as of the day and year first above written.


HEALTHWAYS, INC.:


                                                                                                  
/s/ Ben R. Leedle, Jr.
Name:    Ben R. Leedle, Jr.
Title:    Chief Executive Officer






Colleague: PARTICIPANT NAME


Online Grant Acceptance Satisfies Signature Requirement













--------------------------------------------------------------------------------
